SCHWAB, C.J.
Plaintiffs filed complaints in three circuit courts seeking judicial review of administrative decisions *404denying their claims for unemployment benefits. Plaintiffs’ consolidated appeals from dismissals in all three circuit courts present the question of what court, if any, has jurisdiction to review these administrative decisions.
Before September 9, 1971, former OES 657.-285 (2) provided for judicial review in the circuit courts. As of that date former OES 657.285 (2) was repealed, Oregon Laws 1971, ch 734, section 21, p 1786, and new legislation became effective placing original jurisdiction to review administrative decisions, 'like those here involved, in this court. OES 183.480 (2); OES 657.282.
Defendant Pacific Maritime Association (PMA) then demurred to the circuit court complaints, contending the repeal of former OES 657.285 (2) divested those courts of jurisdiction over the subject matter of these pending eases. Each of the three circuit courts sustained the demurrer. Plaintiffs appeal from those determinations.
Plaintiffs argue the circuit courts continue to have jurisdiction over cases of this type pending before them on September 9, and, should we hold otherwise, they have been unconstitutionally denied the right to judicial review of these administrative decisions because it is too late to seek review in this court under the 20-day time limit of OES 657.282. Defendant PMA argues the circuit courts lost jurisdiction on September 9, with the repeal of former OES 657.285 (2), but takes no position on whether it is possible for this court to review these cases on the merits. The Attorney General, representing the Administrator of the Employment Division, argues the ■ circuit courts no .longer have jurisdiction, but siiggests that we can hear *405these cases on the merits after ordering them transferred here pursuant to OES 1.160.①
Language can be found in prior Oregon cases that tends to support each of these contentions. See, e.g., Gibbs v. Multnomah County et al, 219 Or 84, 346 P2d 636 (1959); In Re Estate of T. A. Stoll, 188 Or 682, 214 P2d 345, 217 P2d 595 (1950); Brown v. Irwin, Executrix, 187 Or 462, 212 P2d 729 (1949); Libby v. Southern Pac. Co., 109 Or 449, 219 P 604, 220 P 1017 (1923); State v. Ju Nun, 53 Or 1, 97 P 96, 98 P 513 (1908).
To the extent that any precise rules can be distilled from these complicated cases, it would appear that: (1) statutes abolishing appellate jurisdiction apply to cases pending when the statutes become effective.,, e.g., Libby v. Southern Pac. Co., supra; but (2) statutes which preserve a right of appeal but change the procedures therefor apply prospectively and do not affect pending cases, e.g., In Re Estate of T. A. Stoll, supra.
We believe the 1971 statutory changes here in question fall within the second category. Both before and after September 9, 1971, persons aggrieved by an administrative decision have a right to judicial review; all that changed on that date was the court to which an appeal would go. Cf., Gostevskyh v. Kalugin, 7 Or App 623, 492 P2d 826 (1972).
*406A somewhat similar situation was presented in the Stoll case. An appeal had been perfected in the Supreme Court from a circuit court’s summary determination of a claim against an estate. While the appeal was pending, a statute became effective which abolished the right of appeal in such cases unless the losing party first demanded a plenary hearing in the circuit court. The Supreme Court held the new statute did not govern
“* * * cases which had been heard [by a circuit court] and determined and over which this [the Supreme] court had acquired jurisdiction by appeal before the effective date of the new legislation * * 188 Or at 686.
The Stoll court stated the rule of Libby v. Southern Pac. Co., supra, was not applicable because
“* * * the repealing act in the Libby case abolished the right to appeal in all cases where the amount in controversy did not exceed $250.00, whereas we are dealing in this case with legislation which was intended to preserve the right of appeal in cases involving claims against an estate, while regulating the procedure in the probate court which must be followed by a party in order to avail himself of that right * * 188 Or at 688.
See also, Drainage Dist. No. 7 v. Bernards, 89 Or 531, 556,174 P 1167 (1918):
“ ‘we cannot presume that the legislature, by changing the forms of proceedings, intend to strike down or forbid any further progress in one already commenced.’ ”
We believe the plaintiffs in these cases are in substantially the same position as the appellant was in Stoll. Accordingly, on the authority of Stoll we hold that the pre-September 9, 1971 procedures, including circuit court jurisdiction, apply to all cases of this *407type that were validly pending in circuit court on that date.
Reversed and remanded for further proceedings in accordance with this opinion.

ORS 1.160 provides:
“When jurisdiction is, by the constitution or by statute, conferred on a court or judicial officer, all the means to carry it into effect are also given; and in the exercise of the jurisdiction, if the course of proceeding is not specifically pointed out by the procedural statutes, any suitable process or mode of proceeding may be adopted which may appear .most conformable to the spirit of the procedural statutes.”.